Allowable Subject Matter

Claims 1-8 and 16-27 (renumbered as 1-20) are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 8/10/2021, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
                         CLAIM INTERPRETATION
           The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
             The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
            The following claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they recite “step” coupled with 
           Claim 16 (and dependent claims 17-20):
          “a step for training a scale-diverse segmentation neural network to analyze training indicators corresponding to training digital images and generate object segmentation outputs corresponding to different scale;”
           “a step for utilizing the scale-diverse segmentation neural network to generate a plurality of object segmentation outputs corresponding to a plurality of scales based on the digital image and the user indicator”.
If Applicant asserts that the claim element “step” is a limitation that does not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph. If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th Paragraph applicant may:
	(a)	Amend the claim to add structure, material or acts that are sufficient to perform the claimed function; or
	(b)	Present a sufficient showing that the claim limitation recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.

                          Communication
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-77787778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISHRAT I. SHERALI
Examiner
Art Unit 2667
/ISHRAT I SHERALI/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        


 November 1, 2021